Citation Nr: 0511867	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative lumbar laminectomy for herniated nucleus 
pulposus at L4-L5, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1970 to April 1972.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran testified at a January 2005 personal hearing 
before the Board that his service-connected low back 
disability had increased in severity since the most recent VA 
examination which was conducted in August 2001.  At the 
hearing, the veteran submitted copies of VA medical evidence 
subsequent to the August 2001 VA examination report which 
included a neurologic evaluation and magnetic resonance 
imaging (MRI) examination.  A recent disc herniation at the 
same level as his service-connected back disability was 
shown.  

During the course of the appeal, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine.  
See 38 C.F.R. § 4.71, 67 Fed. Reg. 54345-54349 (August 22, 
2002); see also 38 C.F.R. § 4.71a, 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The veteran has not been provided the new 
rating criteria nor has his claim been adjudicated with 
consideration of the revised regulations.

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain complete copies of 
the veteran's VA medical treatment records 
for treatment and evaluation for his spine 
disability from 2001 to present.  All 
efforts to obtain these records should be 
fully documented.  

2.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of low back pathology found 
to be present.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished.  The examiner must also 
address whether there is any neurologic 
abnormalities related to the veteran's 
service-connected disc disease.  The 
examiner must also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected low back disorder.  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's 
service-connected back disorder upon his 
employment.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued to include the revised rating 
criteria for the spine, and the veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

